Title: From George Washington to the New Hampshire Committee of Safety, 4 August 1775
From: Washington, George
To: New Hampshire Committee of Safety

 

Gentlemen
Camp at Cambridge August 4th 1775

Your publick Capacity, & the Hope that you will be both able & willing, to give us some Assistance, has led me to make this Application. The Situation of the Army, as to Ammunition, is by no Means what it ought to be. We have great Reason to suspect, the Enemy very soon intend to bombard our Lines; & our Stock of Powder is so small, as in a great Degree to make our heavy Artillery useless. I must therefore request you will exert yourselves to forward, whatever can be spared from your Province, as soon as possible. The Necessity is great, the Cause is of the last Importance; I am therefore perswaded, I need use no Arguments to quicken your Zeal. The smallest Quantities are not beneath Notice, as a considerable Stock may be formed from various Collections. Lead & Flints, are also very scarce, you will therefore furnish all you can spare—Next to making the Provision, its being seasonable is of great Importance, every Hour in our present Situation is critical.
Should there be any Arrivals in any Part of your Province, with this necessary Article I must request your forwarding all that can possibly be spared out of it. I am Gentlemen, very respectfully Your most obedt & very Hbble Servt

Go: Washington

